Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
Claim Status
Claims 1-3, 5, 7, 8, 10, and 17-31 were pending. Claims 20-22 are withdrawn. Claim 1 has been amended. Currently, claims 1-3, 5, 7, 8, 10, and 17-31 are pending.
Claims 1-3, 5, 7-8, 10, 17-19 and 23-31 are under examination

Rejections Withdrawn
All previous rejections in the office action dated 9/10/2021 are withdrawn in view of Applicant’s amendments.
New Grounds of Rejection Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8, 10, 17-19 and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02953509 (clinical trial, published 11/1/2016, of record) in view of Willingham (US 2016/0008429 A1, published 1/14/2016, of record) and further in view of Willingham (US 2016/0008429 A1, published 1/14/2016, of record), Chao (Cell. 2010 Sep 3;142(5):699-713., published 9/3/2010), and Murawski (Ann Oncol. 2014 Sep;25(9):1800-1806. doi: 10.1093/annonc/mdu208. Epub 2014 Jun 13. PMID: 24928834., published 6/13/2014, of record) as evidenced by Bosly (Belg J Hematol 2011;2:57-63, published 6/2011, of record), and Weiner (Semin Hematol. 2010;47(2):115-123. doi:10.1053/j.seminhematol., published 4/1/2011, of record).
In regards to claims 1-2, 5, 8, 18-19, 25, and 30-31, NCT02953509 teaches a method of treating patients with diffuse large B-cell lymphoma (DLBCL) comprising administering Hu5F9-G4, an anti CD47 antibody, in combination with rituximab, an anti CD20 antibody (Study Description). As evidenced by Bosly, the immunophenotype of DLBCL is CD20+ (Page 2, Pathology). Therefore, the DLBCL patients of NCT02953509 are CD20+ cancer.
NCT02953509 further teaches that Hu5F9-G4 infusions were administered weekly, and Rituximab infusions were administered weekly for one cycle and then every 4 weeks for up to 6 cycles (Arms and Interventions).
In regards to claim 3, NCT02953509 teaches patients with DLBCL are relapsed or refractory to frontline or second line treatment (Eligibility, Inclusion Criteria). As it is taught that patients are refractory to second line treatment, the patient was refractory to both the initial, and the second line of treatment, and thus meets the limitations of being refractory to at least 2 prior lines of cancer therapy.
In regards to claim 7, as evidenced by Weiner, monoclonal antibodies, such as Rituximab, can induce ADCC via a mechanism wherein Fc of the antibody bound to the target cell, bind to Fcy receptor (FcyRs) on the effector cells triggering immune cell activation and death of the target cell (Page 5-6, 3.ADCC, 3A. In vitro studies). Therefore the limitation of an anti-CD20 antibody comprising an Fc capable of ADCC is necessarily flows from the method of treating comprising administering rituximab, as taught in NCT02953509.
NCT02953509 does not teach the anti-CD47 antibody is administered to	the subject in a first cycle comprising a priming dose of 1 mg of antibody per kg of body weight on day 1 followed by a dose of 30 mg of antibody per kg of body weight once every week followed by a second cycle comprising a dose of 30 mg of antibody per kg of body weight once every 2 weeks.
NCT02953509 does not teach wherein the first cycle further comprises an additional loading dose of at least 30 mg/kg on Day 11 (week 2).
NCT02953509 does not teach the anti-CD20 antibody is administered at a dose of 375 mg/m2.
NCT02953509 does not teach determining before the administering steps, that the subject is refractory of rituximab; and selecting the refractory subject for treatment.
These deficiencies are made up for by Willingham, Chao, and Murawski.
	Willingham teaches that female cynomolgus monkeys were administered a single 1-hour IV
infusion of 30 mg/kg of Hu5F9-G4 on Day 1, or a priming dose (PD) on Day 1 at doses of 1 mg/kg, followed by weekly maintenance doses (MD) of 30 mg/kg Hu5F9-G4 (Page 17, paragraph [0020];
Fig. 9A-9B)).
	Willingham teaches suitable administration of a therapeutically effective dose of an anti-CD47 agent can entail administration of doses once every two weeks (Page 23, paragraph [0078]).
Willingham teaches that with single-dose administration of Hu5F9-G4, pharmacokinetic data demonstrated that the 30 mg/kg dose was able to transiently achieve serum levels in the range associated with efficacy in xenograft studies (Page 28, paragraph [0127], 2" Column) and based on the results from the toxicology studies, the nonclinical safety assessment program supports the administration of Hu5F9-G4 (e.g., as an IV infusion) for clinical trials (Page 43, paragraph [0206)).
Further, Willingham teaches that adjustment of dosage regimes based on the molecular weight of the agent will be understood by one of skill in the art (Page 23, paragraph [0079]). 
It would be obvious to one of ordinary skill in the art to modify the method as taught in
NCT02953509, to utilize the dosage regime of administering Hu5F9-G4 at 30 mg/kg weekly with a priming dose of 1 mg/kg on Day 1, as taught in Willingham. Thus the limitation of the anti-CD47 antibody administered to the subject in a first cycle comprising a priming dose of 1 mg of antibody per kg of body weight on day 1 followed by a dose of 30 mg of antibody per kg of body weight once every week is met.
	It would be further obvious to modify the method above, to further comprise administering to the subject in a second cycle comprising a dose of 30 mg of the anti-CD47 antibody, Hu5F9-G4, per kg of body weight once every 2 weeks, as Willingham teaches suitable administration of a therapeutically effective dose of an anti-CD47 agent can entail administration of doses once every two weeks (Page 23, paragraph [0078]).
One of ordinary skill in the art would be motivated to do so as Willingham teaches that with single-dose administration of Hu5F9-G4, pharmacokinetic data demonstrated that the 30 mg/kg dose was able to transiently achieve serum levels in the range associated with efficacy in xenograft studies (Page 28, paragraph [0127], 2nd Column) and based on the results from the toxicology studies, the nonclinical safety assessment program supports the administration of Hu5F9-G4 ( e.g., as an IV infusion) for clinical trials (Page 43, paragraph [0206]). Further, Willingham teaches that adjustment of dosage regimes based on the molecular weight of the agent will be understood by one of skill in the art (Page
23, paragraph [0079]).
One of ordinary skill in the art would have a reasonable expectation of success, and expect predictable results from using the dosage regime as taught in Willingham, which teaches a safe and effective dosage regime for the administration of Hu5F9-G4.
Chao teaches blocking anti-CD47 antibodies preferentially enabled phagocytosis of NHL cells and synergized with rituximab (page 699, “Summary”).
Chao teaches combination therapy with two or more mAbs possesses several advantages compared to monotherapies in NHL or other malignancies (page 711, 2nd full paragraph). Chao teaches antibody targeting of two distinct cell-surface antigens would be more likely to eliminate cancer cells with pre-existing epitope variants or epitope loss, such as those reported in rituximab refractory/resistant NHL patients (page 711, 2nd full paragraph).
It would have been further obvious to modify the method of treating DLBCL patients refractory to frontline or second line treatment above as taught by NCT02953509 and Willingham above, to specifically treat rituximab refractory/resistant DLBCL, a subtype of NHL, patients. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to treat rituximab refractory patients as Chao teaches combination therapy targeting two distinct cell-surface antigens would be more likely to eliminate cancer cells with pre existing epitope variants or epitope loss reported in rituximab refractory NHL patients. NCT02953509 and Willingham already teach a method of determining, selecting, and treating patients that are refractory to prior treatment via an administration combination of Hu5F9-G4 and rituximab, and Chao teaches blocking anti-CD47 antibodies preferentially enabled phagocytosis of NHL cells and synergized with rituximab and specifically treating patients that are refractory to prior rituximab treatment via combination therapies. Thus, the limitations of determining, selecting, and treating patients that are refractory to rituximab are met from the modified method as taught by NCT02953509, Chao, and Willingham.
Murawski teaches a method of treating patients with diffuse large B-cell lymphoma comprising administering rituximab at 375 mg/m2 (Abstract, patients and methods).
It would be obvious to one of ordinary skill in the art to modify the method as taught in NCT02953509, Chao, and Willingham, to further comprising administering rituximab at 375 mg/m2.
Thus, the limitation wherein the anti-CD20 antibody is administered at a dose of 375 mg/m2 of antibody is met. Further, as NCT02953509 teaches Rituximab infusions will be administered weekly for one cycle (28 days/4 weeks) and then every 4 weeks up to 6 cycles, and Murawski teaches administering rituximab at 375 mg/m2, the limitations of wherein the anti-CD20 antibody is administered to the subject in the first cycle once every week at a dose of 375 mg/m’ of antibody and wherein the anti-CD20 antibody is administered to the subject in the second cycle once every four weeks at a dose of 375 mg/m2 of antibody, are met.
One or ordinary skill in the art would be motivated to use a specific dosage of rituximab already known in the arts to safely and effectively treat diffuse large B-cell lymphoma in a method of treating patients with diffuse large B-cell lymphoma comprising rituximab.
Further, as Murawski already teaches a method of treating patients with diffuse large B-cell lymphoma comprising administering rituximab at 375 mg/m2, one of ordinary skill in the arts would have a reasonable expectation of success, and expect predictable results from utilizing this dosage to treat diffuse large B-cell lymphoma from the method as taught in NCT02953509.
In regards to claim 10, it would be further obvious to modify the method as taught by NCT02953509, Willingham, Chao, and Murawski, to further comprise an additional loading dose of the anti-CD47 antibody of at least 30 mg/kg on Day 11 (week 2).
While the reference does not specifically teach the administration of an additional loading dose of the anti-CD47 antibody of at least 30 mg/kg on Day 11 (week 2), because Willingham teaches that female cynomolgus monkeys were administered a single 1-hour IV infusion of 30 mg/kg of Hu5F9-G4 on Day 1, or a priming dose (PD) on Day 1 at doses of 1 mg/kg, followed by weekly maintenance doses (MD) of 30 mg/kg Hu5F9-G4 (Page 17, paragraph [0020]; Fig. 9A-9B)), and also Willingham teaches suitable administration of a therapeutically effective dose of an anti-CD47 agent can entail administration of doses once every two weeks (Page 23, paragraph [0078]). Willingham further teaches that adjustment of dosage regimes based on the molecular weight of the agent will be understood by one of skill in the art (Page 23, paragraph [0079]), it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes.  One of ordinary skill in the art would find it obvious because the administration of compounds can often be administered on different days, as part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success.
This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.
In regards to claim 17 and 24, the limitation where the second cycle is repeated as one or more additional cycles is met as NCT02953509 further teaches that Hu5F9-G4 infusions were administered weekly, and Rituximab infusions were administered weekly for one cycle (first cycle) and then every 4 weeks for up to 6 cycles (second cycle, repeated). Although NCT02953509 does not teach explicitly that the second cycle is repeated until a clinical benefit is reduced or lost, it would be obvious to one of ordinary skill in the arts to stop treatment, once the clinical benefit of the treatment is lost.
In regards to claim 26, Murawski teaches a method of treating patients with diffuse large B-cell lymphoma according to the WHO classification and further, histological diagnosis was reviewed centrally by a panel of five expert hematopathologists (Page 1801, methods, patients). Thus, it would be obvious to one of ordinary skill in the art to further modify the method as taught by NCT02953509, Willingham, and Murawski, to specifically treat diffuse large B-cell lymphoma that was classified histopathologically, as also taught by Murawski. One would be motivated to do so with a reasonable expectation of success, as Murawski already teaches a method of treating patients with diffuse large B-cell lymphoma comprising administering rituximab at 375 mg/m2, and further that this diffuse large B-cell lymphoma was classified histopathologically.
In regards to claims 28-29, while the references do not specifically teach the anti-CD47 antibody and the anti-CD20 antibody are administered concurrently or sequentially, because there are only 3 options to time the administrations, (1) concurrently, (2) sequentially, anti-CD47 antibody prior to the anti-CD20 antibody or (3) sequentially, anti-CD47 antibody after the anti-CD20 antibody, it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes.  One of ordinary skill in the art would find it obvious because the administration of compounds can often be administered in different orders, as part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success.
This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable order of administrations of the antibodies in regards to the methods disclosed by the prior art by normal optimization procedures.
In regards to claim 27, SEQ ID NOs: 1 and 2 are the heavy and light chains of Hu5f9-G4 antibody, respectively, and thus the limitation of wherein the anti-CD47 antibody is Hu5F9-G4, which has the heavy chain sequence set forth in SEQ ID NO: 1 and the light chain sequence set forth in SEQ ID NO: 2, would have necessarily been met in the methods using Hu5F9-G4 as taught by NCT02953509, Willingham, and Murawski.

Applicant’s Arguments against 35 USC § 103
Applicant argues the present claims require determining, selecting, and treating a specific patient population: patients that are refractory to rituximab. The protocol disclosed in NCT02953509 does not specifically determine, select, or treat patients "refractory to rituximab" in its inclusion criteria. Thus, this limitation is not disclosed by in the NCT02953509 clinical trial protocol. Determining, selecting, or treating patients that are refractory to rituximab is not taught by Willingham or Murawski either. As the cited references do not disclose all of the elements of the present claims, at least for this reason, no prima facie case of obviousness has been made.
Applicant’s arguments have been considered but are not found persuasive. NCT02953509 clinical trial protocol already teaches determining, selecting, and treating patients refractory to prior treatment. Chao teaches blocking anti-CD47 antibodies preferentially enabled phagocytosis of NHL cells and synergized with rituximab (page 699, “Summary”).
Chao teaches combination therapy with two or more mAbs possesses several advantages compared to monotherapies in NHL or other malignancies (page 711, 2nd full paragraph). Chao teaches antibody targeting of two distinct cell-surface antigens would be more likely to eliminate cancer cells with pre-existing epitope variants or epitope loss, such as those reported in rituximab refractory/resistant NHL patients (page 711, 2nd full paragraph).
It would have been obvious to modify the method of treating DLBCL patients refractory to frontline or second line treatment above as taught by NCT02953509, to specifically treat rituximab refractory/resistant patients. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to treat specifically rituximab refractory patients as Chao teaches combination therapy targeting two distinct cell-surface antigens would be more likely to eliminate cancer cells with pre existing epitope variants or epitope loss reported in rituximab refractory NHL patients. 
Applicant argues the present claims are much more specific than the "active steps" of the protocol. The steps of the present claims recite a specific dosing and scheduling regimen of at least two distinct cycles of specific doses of anti-CD47 antibody and anti-CD20 antibody. These steps are not disclosed in the November 1, 2016 version NCT02953509 protocol.
Applicant further argues as the active steps of the claims are not disclosed in the first 12 versions of the NCT02953509 protocol, posted between November 1, 2016 and February 21, 2020, and accordingly, as NCT02953509 does not teach the specific dosing regimen recited in the present claims for treating patients that are refractory to rituximab, "the reversal of refractoriness to rituximab" is also not taught by NCT02953509.
Applicant further argues there is no disclosure in the November 1, 2016 version of NCT02953509 that the clinical trial was completed successfully, much less that the specific dosage regimen recited in the present claims was efficacious in subjects refractory to rituximab, such that the subjects were no longer refractory to rituximab. Thus, the November 1, 2016 version and the following versions v2 through v12 of NCT02953509 contain no disclosure that would provide one of skill in the art with a reasonable expectation of success, at the time that the present application was filed, that the specific dosage regimen recited in the present claims would be effective in the specific patient population of refractory subjects. 
Applicant further argues Willingham does not remedy these deficiencies of NCT02953509. The Office Action points to disclosure where Willingham briefly states that "suitable administration of a therapeutically effective dose of an anti-CD47 agent can entail administration of doses once every two weeks" amongst various dosage intervals of "daily, semi-weekly, weekly, once every two weeks, once a month, annually, etc." (See Willingham, paragraph [0078]). Willingham does not mention the terms refractory or rituximab, however. 
Applicant further argues Murawski also does not remedy the deficiencies of NCT02953509. As acknowledged by the Office action, Murawski merely discloses "a method of treating patients with diffuse large B- cell lymphoma comprising administering rituximab at 375 mg/m2" (Office Action, p. 15). Murawski does not suggest treatment with rituximab in combination with an anti-CD47 antibody and, like Willingham, provides no reasonable expectation of success that the specific dosage regimen recited in the present claims of anti-CD47 antibody and anti-CD20 antibody would be effective in the specific patient population of subjects that are refractory to rituximab. 
Based on the cited references, one of ordinary skill in the art would have no reasonable expectation of success, at the time that the present application was filed, that such subjects, who were refractory to rituximab, would no longer be refractory to rituximab after administration of an anti-CD47 antibody and an anti-CD20 antibody according to the specific dosing and scheduling regimen recited in the present claims.
Applicant’s arguments have been considered but are not found persuasive. As discussed above, in light of the doses and dosage regimes taught by NCT02953509, Willingham, and Murawski, the specific dosage regimen in the instant claims amounts to no more than routine optimization which would be performed by one of ordinary skill in this art. Further, Willingham teaches that adjustment of dosage regimes based on the molecular weight of the agent will be understood by one of skill in the art (Page 23, paragraph [0079]). Willingham et al. teach other examples to determine whether administration of the priming dose was effective including measuring hemoglobin and receptor occupancy of CD47 (see example 5 tables). Willingham discloses methods of determining a therapeutically effective dose of hu5F9-G4 by administering varying dosage amounts at vary time intervals (see paragraphs [0074-0088]). It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.
Further, in light of the teachings of Chao above, one would have had a reasonable expectation of success, that a method of treating rituximab-refractory cancer by administering a combination of an anti-CD47 antibody and anti-CD20 antibody would be effective.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-8, 10, 17-19 and 23-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 17-19, and 20-21 of copending Application No. 17/083,556 (reference application) in view of Willingham (US 2016/0008429 A1, published 1/14/2016, of record), Chao (Cell. 2010 Sep 3;142(5):699-713., published 9/3/2010) and Murawski (Ann Oncol. 2014 Sep;25(9):1800-1806. doi: 10.1093/annonc/mdu208. Epub 2014 Jun 13.PMID: 24928834., published 6/13/2014, of record) as evidenced by Bosly (Belg J Hematol 2011;2:57-63, published 6/2011, of record), and Weiner (Semin Hematol. 2010;47(2):115-123. doi:10.1053/j.seminhematol., published 4/1/2011, of record).
	The copending application claims a method of treating a relapsed of refractory DLBCL, comprising administering an anti-CD47 agent, and administering an anti-CD20 antibody, wherein the subject has CD20+ B cells (e.g. claims 1 and 11).
	The copending application claims wherein the anti-CD47 agent and anti-CD20 antibody are administered intravenously (claims 44 and 45).
	The copending application claims the anti-CD29 antibody is rituximab (e.g. claim 67).
	The copending application claims the anti-CD47 agent is magrolimab (e.g. claim 67).
	The copending application claims (1) administering a priming dose of magrolimab in the range of 1 mg to 10 mg antibody per kg of body weight on Day 1, (2) administering weekly doses of magrolimab of at least 30 mg per kg of body weight for 8 weeks, and (3) administering every-other-week doses of magrolimab of at least 30 mg per kg of body weight onwards, and wherein administering rituximab comprises (1) administering a weekly dose of rituximab at about 375 mg per m2 of body surface area for 4 weeks and subsequently (2) administering monthly rituximab at about 375 mg per m2 of body surface area (e.g. Claim 67). 
The copending application does not claim determining before the administering steps, that the subject is refractory of rituximab; and selecting the refractory subject for treatment.
	The copending application does not claim the anti-CD20 antibody comprises an Fc capable of at least one of ADCC and ADCP.
	The copending application does not claim the first cycle further comprises an additional loading dose of at least 30 mg/kg on Day 11 (week 2).
	The copending application does not claim the cancer is classified based on histopathology, flow cytometry, molecular classification, one or more equivalent assays or a combination thereof.
	The copending application does not claim the anti-CD47 antibody and the anti-CD20 antibody are administered sequentially or concurrently.
	These deficiencies are made up for by Chao, Willingham, and Murawski.
Chao teaches blocking anti-CD47 antibodies preferentially enabled phagocytosis of NHL cells and synergized with rituximab (page 699, “Summary”).
Chao teaches combination therapy with two or more mAbs possesses several advantages compared to monotherapies in NHL or other malignancies (page 711, 2nd full paragraph). Chao teaches antibody targeting of two distinct cell-surface antigens would be more likely to eliminate cancer cells with pre-existing epitope variants or epitope loss, such as those reported in rituximab refractory/resistant NHL patients (page 711, 2nd full paragraph).
It would have been further obvious to modify the method of treating DLBCL patients refractory prior treatment above as taught by the copending application above, to specifically treat rituximab refractory/resistant DLBCL, a subtype of NHL, patients. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to treat rituximab refractory patients as Chao teaches combination therapy targeting two distinct cell-surface antigens would be more likely to eliminate cancer cells with pre existing epitope variants or epitope loss reported in rituximab refractory NHL patients. As Chao teaches blocking anti-CD47 antibodies preferentially enabled phagocytosis of NHL cells and synergized with rituximab and specifically treating patients that are refractory to prior rituximab treatment via combination therapies. Thus, the limitations of determining, selecting, and treating patients that are refractory to rituximab are met from the modified method as taught by the copending application and Chao.
In regards to instant claim 7, as evidenced by Weiner, monoclonal antibodies, such as Rituximab, can induce ADCC via a mechanism wherein Fc of the antibody bound to the target cell, bind to Fcy receptor (FcyRs) on the effector cells triggering immune cell activation and death of the target cell.
Therefore the limitation of an anti-CD20 antibody comprising an Fc capable of ADCC is necessarily flows from the method of treating comprising administering rituximab
	Willingham teaches that female cynomolgus monkeys were administered a single 1-hour IV
infusion of 30 mg/kg of Hu5F9-G4 on Day 1, or a priming dose (PD) on Day 1 at doses of 1 mg/kg, followed by weekly maintenance doses (MD) of 30 mg/kg Hu5F9-G4 (Page 17, paragraph [0020];
Fig. 9A-9B)).
	Willingham teaches suitable administration of a therapeutically effective dose of an anti-CD47 agent can entail administration of doses once every two weeks (Page 23, paragraph [0078]).
Further, Willingham teaches that adjustment of dosage regimes based on the molecular weight of the agent will be understood by one of skill in the art (Page 23, paragraph [0079]).
In regards to claim 10, it would be further obvious to modify the method as taught by the copending application and Chao, to further comprise an additional loading dose of the anti-CD47 antibody of at least 30 mg/kg on Day 11 (week 2).
While the reference does not specifically teach the administration of an additional loading dose of the anti-CD47 antibody of at least 30 mg/kg on Day 11 (week 2), because Willingham teaches that female cynomolgus monkeys were administered a single 1-hour IV infusion of 30 mg/kg of Hu5F9-G4 on Day 1, or a priming dose (PD) on Day 1 at doses of 1 mg/kg, followed by weekly maintenance doses (MD) of 30 mg/kg Hu5F9-G4 (Page 17, paragraph [0020]; Fig. 9A-9B)), and also Willingham teaches suitable administration of a therapeutically effective dose of an anti-CD47 agent can entail administration of doses once every two weeks (Page 23, paragraph [0078]). Willingham further teaches that adjustment of dosage regimes based on the molecular weight of the agent will be understood by one of skill in the art (Page 23, paragraph [0079]), it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes.  One of ordinary skill in the art would find it obvious to modify the method of the copending application and Chao, in light of the teachings of Willingham, because the administration of compounds can often be administered on different days, as part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success.
This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.

In regards to claim 17 and 24, the limitation where the second cycle is repeated as one or more additional cycles is met as the copending application claims administering magrolimab every-other-week onwards. Although the copending application does not claim explicitly that the second cycle is repeated until a clinical benefit is reduced or lost, it would be obvious to one of ordinary skill in the arts to stop treatment, once the clinical benefit of the treatment is lost.
	Although the copending application does not claim explicitly that the anti-CD47 antibody and the anti-CD20 antibody are administered to the subject until the subject loses a clinical benefit, it would be obvious to one of ordinary skill in the arts to stop treatment, once the clinical benefit of the treatment is lost.
Murawski teaches a method of treating patients with diffuse large B-cell lymphoma comprising administering rituximab at 375 mg/m2 (Abstract, patients and methods).
In regards to claim 26, Murawski teaches a method of treating patients with diffuse large B-cell lymphoma according to the WHO classification and further, histological diagnosis was reviewed centrally by a panel of five expert hematopathologists (Page 1801, methods, patients). Thus, it would be obvious to one of ordinary skill in the art to further modify the method as taught by the copending application, Willingham, and Chao, to specifically treat diffuse large B-cell lymphoma that was classified histopathologically, as taught by Murawski. One would be motivated to do so with a reasonable expectation of success, as Murawski already teaches a method of treating patients with diffuse large B-cell lymphoma comprising administering rituximab at 375 mg/m2, and further that this diffuse large B-cell lymphoma was classified histopathologically.
In regards to claims 28-29, while the references do not specifically teach the anti-CD47 antibody and the anti-CD20 antibody are administered concurrently or sequentially, because there are only 3 options to time the administrations, (1) concurrently, (2) sequentially, anti-CD47 antibody prior to the anti-CD20 antibody or (3) sequentially, anti-CD47 antibody after the anti-CD20 antibody, it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes.  One of ordinary skill in the art would find it obvious because the administration of compounds can often be administered in different orders, as part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success.
This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable order of administrations of the antibodies in regards to the methods disclosed by the prior art by normal optimization procedures.
In regards to claim 27, SEQ ID NOs: 1 and 2 are the heavy and light chains of Hu5F9-G4 antibody, respectively, and thus the limitation of wherein the anti-CD47 antibody is Hu5F9-G4, which has the heavy chain sequence set forth in SEQ ID NO: 1 and the light chain sequence set forth in SEQ ID NO: 2, would have necessarily been met in the methods using Hu5F9-G4 as taught by the copending application, Chao, Willingham, and Murawski.
	This is a provisional nonstatutory double patenting rejection.

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/
Examiner, Art Unit 1643

/HONG SANG/Primary Examiner, Art Unit 1643